IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                  NOS. WR-85,401-02 and -03


                           EX PARTE CESAR BENITEZ, Applicant


           ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NOS. W14-00035M (A) and W13-54265M (A) IN THE 194th DISTRICT COURT
                        FROM DALLAS COUNTY


       Per curiam.

                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offenses

of burglary of a habitation with intent to commit sexual assault and aggravated sexual assault with

a deadly weapon. He was sentenced to imprisonment for eighty-five years in each cause.

       On June 8, 2016, an order designating issues pertaining to both applications was signed by

the trial court. The habeas records have been properly forwarded to this Court by the district clerk

pursuant to TEX . R. APP. P. 73.4(b)(5). However, the records have been forwarded without the trial

court having resolved the designated issues in these cases. We remand these applications to the
194th District Court of Dallas County to allow the trial judge to complete an evidentiary

investigation and enter findings of fact and conclusions of law.

       These applications will be held in abeyance until the trial court has resolved the fact issues.

The issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: March 1, 2017
Do not publish